        Case 8-19-76260-ast         Doc 568    Filed 05/05/20     Entered 05/05/20 09:16:08




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                     Chapter 11

                                                     Case No. 19-76260-ast
    In re:                                           Case No. 19-76263-ast
                                                     Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                   Case No. 19-76268-ast
    LLC, et al.,1                                    Case No. 19-76269-ast
                                                     Case No. 19-76270-ast
                            Debtors.                 Case No. 19-76271-ast
                                                     Case No. 19-76272-ast

                                                     (Jointly Administered)

                    CORRECTED DESIGNATION OF ASSUMED CONTRACTS

             WHEREAS, the Order Authorizing (i) Sale of Substantially All of the Debtors’ Assets to

RCA Healthcare Management, LLC, Free and Clear of Liens, Claims and Interests (Except for

Assumed Liabilities) and (ii) Assumption and Assignment of Contracts, entered February 10, 2020

[Dkt. No. 446] (“Sale Order”) permits RCA Healthcare Management, LLC (with its designees,

successors and permitted assigns, “RCA”) to designate executory contracts and unexpired leases

of the Debtors to be assumed by the Debtors and assigned to RCA, effective upon the closing of

the Asset Purchase Agreement between RCA and the Debtors, dated as of January 30, 2020 and

approved by the Sale Order;

             WHEREAS, the Debtors previously gave notice to executory contract and unexpired lease

counterparties of the potential assumption and assignment of their contracts and leases and

proposed cure amounts in the Notice of Debtors’ Intent to Potentially Assume and Assign Certain


1
  The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (“Allegany”); Absolut Center for Nursing and Rehabilitation at
Aurora Park, LLC (“Aurora Park”); Absolut Center for Nursing and Rehabilitation at Gasport,
LLC (“Gasport”); Absolut at Orchard Brooke, LLC (“Orchard Brooke”); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for Nursing and Rehabilitation
at Three Rivers, LLC (“Three Rivers”); and Absolut Center for Nursing and Rehabilitation at
Westfield, LLC (“Westfield”).
     Case 8-19-76260-ast        Doc 568     Filed 05/05/20     Entered 05/05/20 09:16:08




Unexpired Leases and Executory Contracts and Setting Forth the Cure Amounts, filed December

26, 2019 [Dkt. No. 348] (“Executory Contract List”); and

       WHEREAS, by the Sale Order the Court approved the cure amounts set forth on the

Executory Contract List, except as to the Debtors’ landlords with whom RCA has reached separate

agreement;

       WHEREAS, the Official Committee of Unsecured Creditors’ Second Amended Joint

Chapter 11 Plan, filed March 24, 2020 [Dkt. No. 516] (as amended, the “Plan”) provides for the

assumption on the plan effective date of all executory contracts and unexpired leases designated

by RCA as Assumed Contracts under the Sale Order, and for the rejection of all of the Debtors’

other executory contracts and unexpired leases;

       WHEREAS, section 365(d)(2) of the Bankruptcy Code only permits a debtor to assume or

reject an executory contract or unexpired lease prior to confirmation; and

       WHEREAS, a hearing to consider confirmation of the Plan has been scheduled for May 5,

2020, at 11:00 a.m.

       NOW, THEREFORE, RCA hereby designates as Assumed Contracts under the Sale Order,

to be assigned to it effective upon the closing of the Asset Purchase Agreement: (a) the facility

leases between the Allegany, Aurora Park, Gasport, Orchard Brooke, Three Rivers and Westfield

Debtors and their respective landlords (each with a cure amount of $0), and (b) those additional

executory contracts and unexpired leases of the Debtors set forth on the annexed Schedule. This

Corrected Notice of Designation of Assumed Contracts supersedes and replaces in its entirety the
     Case 8-19-76260-ast      Doc 568    Filed 05/05/20     Entered 05/05/20 09:16:08




Notice of Designation of Assumed Contracts dated May 4, 2020 and filed at ECF Docket no. 565.

Dated: New York, New York
       May 5, 2020
                                                  KLESTADT WINTERS JURELLER
                                                  SOUTHARD & STEVENS, LLP
                                                  Attorneys for RCA Healthcare Management,
                                                  LLC

                                                  By: /s/ Tracy L. Klestadt
                                                          Tracy L. Klestadt
                                                  200 West 41st Street, 17th Floor
                                                  New York, New York 10036
                                                  Tel: (212) 972-3000
                                                  Fax: (212) 972-2245
                                                  Email: tklestadt@klestadt.com
                                 Case 8-19-76260-ast        Doc 568     Filed 05/05/20     Entered 05/05/20 09:16:08




                                                                    SCHEDULE

    Debtor                              Counterparty Name                   Executory Contract or               Cure Amount1
                                                                            Unexpired Lease
    Orchard Brooke                      American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
    Allegany                            American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
    Aurora Park                         American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
    Gasport                             American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
    Three Rivers                        American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
    Westfield                           American Health Tech Inc.           Service Contract, 6/1/2007          $0.00
                                                                            Service Contract, 1/9/2009,
    Aurora Park                         Kaleida Health                      Service Contract, 5/15/2003         $57,161.89
    [Insert]                            CIT Bank                            Leases: 0380017649000***            [Insert]
    [Insert]                            CIT Bank                            Lease 0380018040000***              [Insert]
    [Insert]                            Signature Bank                      Lease No: 112990001***              [Insert]
    [Insert]                            Sterling National Bank              Contract 001-0133898-001***         [Insert]
    [Insert]                            Sterling National Bank              Contract 041-0134291-00***          [Insert]
    [Insert]                            777 Equipment Finance LLC           [Insert]                            [Insert]

***Indicates executory contract or unexpired lease was not included in Executory Contract List. Cure amount set forth herein has been
agreed to by the applicable Counterparty.




1
    Subject to reduction to the extent the subject cure obligation is satisfied prior to the closing of the Asset Purchase Agreement.
                                                    Case 8-19-76260-ast                           Doc 568            Filed 05/05/20                 Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                     Counterparty Name                                              Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              101 CREEKSIDE DRIVE LLC                         LEASE: BUILDING AND LAND, 3/1/2018                                             $0.00
                                                                                2178 N FIFTH STREET LLC                         LEASE: BUILDING AND LAND, 6/7/2007
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                                 $0.00
                                                                                26 CASS STREET LLC                              LEASE: BUILDING AND LAND, 6/7/2007
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                                                                                                                                                $0.00
                                                                                292 MAIN STREET LLC                             LEASE: BUILDING AND LAND, 6/7/2007
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC                                                                                                                                              $0.00
                                                                                4540 LINCOLN DRIVE LLC                          LEASE: BUILDING AND LAND, 6/7/2007
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                                                                                                                                                  $0.00
                                                                                6060 ARMOR ROAD LLC                             LEASE: BUILDING AND LAND, 6/7/2007
Absolut at Orchard Brooke, LLC
Absolut Facilities Management, LLC                                              ACCELERATED CARE PLUS                           SETTLEMENT AGREEMENT, 5/20/2019                                            $9,000.00
Absolut Facilities Management, LLC                                              AETNA HEALTH INC                                SERVICE CONTRACT, 11/15/2017                                               $2,280.24
Absolut at Orchard Brooke, LLC                                                  AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
Absolut Facilities Management, LLC                                              AMERICAN HEALTH TECH INC                        SERVICE CONTRACT, 6/1/2007                                                     $0.00
                                                                                AMERICAN PROGRESSIVE LIFE AND HEALTH            SERVICE CONTRACT, Not dated
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  INSURANCE COMPANY OF NEW YORK                                                                                                  $0.00
                                                                                BLUECROSS BLUESHIELD OF WESTERN NEW YORK        SERVICE CONTRACT, 1/1/2012
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                                 $0.00
                                                                                DEPARTMENT OF VETERANS AFFAIRS                  SERVICE CONTRACT, 8/28/2018
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              EXCELLUS HEALTH PLAN INC                        SERVICE CONTRACT, 10/1/2008                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              EXCELLUS HEALTH PLAN INC                        SERVICE CONTRACT, 7/30/2002                                                    $0.00
                                                                                EXCELLUS HEALTH PLAN INC D/B/A UNIVERA          SERVICE CONTRACT, 10/1/2019
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  HEALTHCARE                                                                                                                     $0.00
                                                                                HEALTH CARE PLAN INC D/B/A UNIVERA              SERVICE CONTRACT, 9/1/1999
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              HEALTHCARE ‐ WNY                                                                                                               $0.00
                                                                                HEALTH CARE PLAN INC D/B/A UNIVERA              SERVICE CONTRACT, 3/28/2000
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              HEALTHCARE ‐ WNY                                                                                                               $0.00
                                                                                                                                SERVICE CONTRACT, 4/4/2016
Absolut at Orchard Brooke, LLC                                                  HEALTH SYSTEM SERVICES, LTD                                                                                                    $0.00
                                                                                HEALTH SYSTEM SERVICES, LTD                     SERVICE CONTRACT, 4/4/2016
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                                 $0.00
                                                                                                                                SERVICE CONTRACT, 4/4/2016
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               HEALTH SYSTEM SERVICES, LTD                                                                                                $9,796.22
                                                                                                                                SERVICE CONTRACT, 4/4/2016
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   HEALTH SYSTEM SERVICES, LTD                                                                                                $2,341.50
                                                                                                                                SERVICE CONTRACT, 4/4/2016
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              HEALTH SYSTEM SERVICES, LTD                                                                                                    $0.00
                                                                                                                                SERVICE CONTRACT, 4/4/2016
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 HEALTH SYSTEM SERVICES, LTD                                                                                                  $512.07
                                                                                HEALTH SYSTEM SERVICES, LTD                     SERVICE CONTRACT, 4/4/2016
Absolut Facilities Management, LLC                                                                                                                                                                             $0.00
                                                                                HEALTH VALUE MANAGEMENT INC D/B/A               SERVICE CONTRACT, 1/21/2009
Absolut Facilities Management, LLC                                              CHOICECARE NETWORK                                                                                                             $0.00
Absolut at Orchard Brooke, LLC                                                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC        SERVICE CONTRACT, 6/1/2017                                                     $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                            1 of 17
                                                    Case 8-19-76260-ast                           Doc 568        Filed 05/05/20               Entered 05/05/20 09:16:08
                                                                                                                   Schedule 1



                                   Debtor                                                     Counterparty Name                                          Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Facilities Management, LLC                                              ICIRCLE SERVICES OF THE FINGER LAKES INC   SERVICE CONTRACT, 6/1/2017                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  INDEPENDENT HEALTH ASSOCIATION INC         SERVICE CONTRACT, 6/1/2019                                                      $0.00
                                                                                INDEPENDENT HEALTH BENEFITS CORPORATION    SERVICE CONTRACT, 6/1/2019
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                             $0.00
                                                                                INDEPENDENT HEALTH BENEFITS CORPORATION    SERVICE CONTRACT, 6/1/2019
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               KALEIDA HEALTH                             SERVICE CONTRACT, 1/9/2009, SERVICE CONTRACT, 5/15/2003                    $57,161.89
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, Not dated
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00




* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                       2 of 17
                                                    Case 8-19-76260-ast                           Doc 568        Filed 05/05/20               Entered 05/05/20 09:16:08
                                                                                                                   Schedule 1



                                    Debtor                                                     Counterparty Name                                         Executory Contract and Unexpired Lease   Cure Amount
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, Not dated
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
                                                                                NEW YORK STATE CATHOLIC HEALTH PLAN INC    SERVICE CONTRACT, 5/15/2017
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 D/B/A FIDELIS CARE NEW YORK                                                                                                $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  OXFORD HEALTH PLANS (NY) INC               SERVICE CONTRACT, Not dated                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              OXFORD HEALTH PLANS (NY) INC               SERVICE CONTRACT, Not dated                                                     $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 100                                ADMISSION AGREEMENT, 10/27/2017                                                 $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1023                               ADMISSION AGREEMENT, 11/21/2012                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1028                               ADMISSION AGREEMENT, 9/17/2019                                                  $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1042                               ADMISSION AGREEMENT, 2/16/2018                                                  $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1049                               ADMISSION AGREEMENT, 8/30/2019                                                  $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1070                               ADMISSION AGREEMENT, 11/1/2018                                                  $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1079                               ADMISSION AGREEMENT, 11/16/2016                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1099                               ADMISSION AGREEMENT, 5/7/2019                                                   $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                       3 of 17
                                                    Case 8-19-76260-ast                           Doc 568         Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                  Schedule 1



                                   Debtor                                                     Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 1103                             ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1108                             ADMISSION AGREEMENT, 10/7/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1129                             ADMISSION AGREEMENT, 7/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1150                             ADMISSION AGREEMENT, 8/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1159                             ADMISSION AGREEMENT, 12/20/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1164                             ADMISSION AGREEMENT, 9/7/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 122                              ADMISSION AGREEMENT, 9/20/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1230                             ADMISSION AGREEMENT, 1/22/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1268                             ADMISSION AGREEMENT, 2/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1298                             ADMISSION AGREEMENT, 6/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1346                             ADMISSION AGREEMENT, 10/20/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1359                             ADMISSION AGREEMENT, 9/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1379                             ADMISSION AGREEMENT, 6/22/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 139                              ADMISSION AGREEMENT, 1/2/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 140                              ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 151                              ADMISSION AGREEMENT, 4/9/2019                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1510                             ADMISSION AGREEMENT, 4/4/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 152                              ADMISSION AGREEMENT, 4/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 154                              ADMISSION AGREEMENT, 6/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1580                             ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1591                             ADMISSION AGREEMENT, 9/15/2018                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1596.1                           ADMISSION AGREEMENT, 5/3/2011                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1607                             ADMISSION AGREEMENT, 5/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1676                             ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1697                             ADMISSION AGREEMENT, 9/5/2018                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1718                             ADMISSION AGREEMENT, 11/19/2018                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1738                             ADMISSION AGREEMENT, 6/20/2018                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1747                             ADMISSION AGREEMENT, 7/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1748                             ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1759                             ADMISSION AGREEMENT, 7/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1771                             ADMISSION AGREEMENT, 9/24/2018                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1835                             ADMISSION AGREEMENT, 7/25/2005                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 192                              ADMISSION AGREEMENT, 12/17/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 1922                             ADMISSION AGREEMENT, 8/6/2015                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 1949                             ADMISSION AGREEMENT, 1/25/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 1974                             ADMISSION AGREEMENT, 6/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2003                             ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2004                             ADMISSION AGREEMENT, 8/23/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2038                             ADMISSION AGREEMENT, 4/22/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2045                             ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2060                             ADMISSION AGREEMENT, 7/12/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2064                             ADMISSION AGREEMENT, 4/5/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2077                             ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2094                             ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 2102                             ADMISSION AGREEMENT, 1/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2132                             ADMISSION AGREEMENT, 9/7/2018                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2133                             ADMISSION AGREEMENT, 9/30/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2161                             ADMISSION AGREEMENT, 3/17/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2180                             ADMISSION AGREEMENT, 11/27/2017                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2209                             ADMISSION AGREEMENT, 4/28/2016                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2222.1                           ADMISSION AGREEMENT, 11/6/2013                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2223                             ADMISSION AGREEMENT, 9/19/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2269                             ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2276                             ADMISSION AGREEMENT, 7/8/2016                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2281                             ADMISSION AGREEMENT, 10/7/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 231                              ADMISSION AGREEMENT, 10/7/2019                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                     4 of 17
                                                    Case 8-19-76260-ast                           Doc 568         Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                  Schedule 1



                                   Debtor                                                     Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2315                             ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2316                             ADMISSION AGREEMENT, 1/26/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2316                             ADMISSION AGREEMENT, 8/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2330                             ADMISSION AGREEMENT, 1/23/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2354                             ADMISSION AGREEMENT, 9/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2365                             ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 2400                             ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2427                             ADMISSION AGREEMENT, 8/6/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 2648                             ADMISSION AGREEMENT, 2/1/2018                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2651                             ADMISSION AGREEMENT, 8/31/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 274                              ADMISSION AGREEMENT, 1/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 2744                             ADMISSION AGREEMENT, 9/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2751                             ADMISSION AGREEMENT, 9/19/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2777                             ADMISSION AGREEMENT, 12/26/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2784                             ADMISSION AGREEMENT, 8/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2800                             ADMISSION AGREEMENT, 8/8/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 283                              ADMISSION AGREEMENT, 5/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2861                             ADMISSION AGREEMENT, 9/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2869                             ADMISSION AGREEMENT, 6/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 2883                             ADMISSION AGREEMENT, 6/14/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 2895                             ADMISSION AGREEMENT, 10/8/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 293                              ADMISSION AGREEMENT, 5/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 296                              ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2965                             ADMISSION AGREEMENT, 7/17/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 2970                             ADMISSION AGREEMENT, 6/1/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 3221.1                           ADMISSION AGREEMENT, 7/17/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3276                             ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3288                             ADMISSION AGREEMENT, 3/9/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3306                             ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3343                             ADMISSION AGREEMENT, 6/28/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 338                              ADMISSION AGREEMENT, 4/11/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3381                             ADMISSION AGREEMENT, 6/10/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3404                             ADMISSION AGREEMENT, 7/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3421                             ADMISSION AGREEMENT, 9/11/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3434.1                           ADMISSION AGREEMENT, 8/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3441                             ADMISSION AGREEMENT, 12/17/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3462                             ADMISSION AGREEMENT, 10/8/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3469                             ADMISSION AGREEMENT, 7/12/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3524                             ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3536                             ADMISSION AGREEMENT, 6/14/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3545                             ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3549.1                           ADMISSION AGREEMENT, 1/14/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3551                             ADMISSION AGREEMENT, 8/28/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3556                             ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3566                             ADMISSION AGREEMENT, 6/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3599                             ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3712                             ADMISSION AGREEMENT, 6/21/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3713                             ADMISSION AGREEMENT, 5/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3718                             ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3750.1                           ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3781                             ADMISSION AGREEMENT, 7/31/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 3794.1                           ADMISSION AGREEMENT, 9/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3836                             ADMISSION AGREEMENT, 3/7/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3843                             ADMISSION AGREEMENT, 1/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3869                             ADMISSION AGREEMENT, 9/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3888                             ADMISSION AGREEMENT, 5/25/2018                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                     5 of 17
                                                    Case 8-19-76260-ast                           Doc 568         Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                  Schedule 1



                                   Debtor                                                     Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3903                             ADMISSION AGREEMENT, 11/8/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3913                             ADMISSION AGREEMENT, 4/2/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3934                             ADMISSION AGREEMENT, 5/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3947                             ADMISSION AGREEMENT, 10/10/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3968                             ADMISSION AGREEMENT, 8/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3996                             ADMISSION AGREEMENT, 5/17/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 3997                             ADMISSION AGREEMENT, 6/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 4005                             ADMISSION AGREEMENT, 3/1/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4034                             ADMISSION AGREEMENT, 10/24/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4057                             ADMISSION AGREEMENT, 12/13/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4079                             ADMISSION AGREEMENT, 12/13/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4081                             ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4088                             ADMISSION AGREEMENT, 4/1/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4109                             ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4127                             ADMISSION AGREEMENT, 8/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4129                             ADMISSION AGREEMENT, 11/30/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4133                             ADMISSION AGREEMENT, 9/4/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4194.1                           ADMISSION AGREEMENT, 4/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 425                              ADMISSION AGREEMENT, 9/5/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4264                             ADMISSION AGREEMENT, 11/8/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 428                              ADMISSION AGREEMENT, 9/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4280                             ADMISSION AGREEMENT, 9/18/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4320                             ADMISSION AGREEMENT, 12/7/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4344                             ADMISSION AGREEMENT, 11/11/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4365                             ADMISSION AGREEMENT, 10/17/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4422                             ADMISSION AGREEMENT, 4/1/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4430                             ADMISSION AGREEMENT, 1/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4466                             ADMISSION AGREEMENT, 11/2/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4520                             ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4526                             ADMISSION AGREEMENT, 11/3/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4534                             ADMISSION AGREEMENT, 11/27/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4549                             ADMISSION AGREEMENT, 7/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 4658                             ADMISSION AGREEMENT, 11/24/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 473                              ADMISSION AGREEMENT, 11/16/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 484                              ADMISSION AGREEMENT, 9/10/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 4898                             ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 509                              ADMISSION AGREEMENT, 1/3/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5091                             ADMISSION AGREEMENT, 6/8/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5092                             ADMISSION AGREEMENT, 5/11/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5093                             ADMISSION AGREEMENT, 9/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5094                             ADMISSION AGREEMENT, 11/21/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5095                             ADMISSION AGREEMENT, 3/20/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5096                             ADMISSION AGREEMENT, 3/8/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5097                             ADMISSION AGREEMENT, 9/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5098                             ADMISSION AGREEMENT, 9/14/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5099                             ADMISSION AGREEMENT, 11/22/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5100                             ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5101                             ADMISSION AGREEMENT, 11/30/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5102                             ADMISSION AGREEMENT, 11/30/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5103                             ADMISSION AGREEMENT, 11/30/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5104                             ADMISSION AGREEMENT, 10/9/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5105                             ADMISSION AGREEMENT, 5/15/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5106                             ADMISSION AGREEMENT, 6/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5107                             ADMISSION AGREEMENT, 3/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5108                             ADMISSION AGREEMENT, 3/28/2012                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5109                             ADMISSION AGREEMENT, 3/28/2012                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                     6 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5110                                 ADMISSION AGREEMENT, 11/14/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5111                                 ADMISSION AGREEMENT, 3/30/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5112                                 ADMISSION AGREEMENT, 10/25/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5113                                 ADMISSION AGREEMENT, 12/18/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5114                                 ADMISSION AGREEMENT, 11/3/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5115                                 ADMISSION AGREEMENT, 8/13/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5116                                 ADMISSION AGREEMENT, 3/16/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5117                                 ADMISSION AGREEMENT, 7/23/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5118                                 ADMISSION AGREEMENT, 9/27/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5119                                 ADMISSION AGREEMENT, 3/22/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5120                                 ADMISSION AGREEMENT, 5/4/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5121                                 ADMISSION AGREEMENT, 11/22/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5122                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5123                                 ADMISSION AGREEMENT, 6/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5124                                 ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5125                                 ADMISSION AGREEMENT, 8/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5126                                 ADMISSION AGREEMENT, 7/29/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5127                                 ADMISSION AGREEMENT, 11/25/2009                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5128                                 ADMISSION AGREEMENT, 11/25/2009                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5129                                 ADMISSION AGREEMENT, 10/2/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5130                                 ADMISSION AGREEMENT, 1/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5131                                 ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5132                                 ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5133                                 ADMISSION AGREEMENT, 1/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5134                                 ADMISSION AGREEMENT, 10/1/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5135                                 ADMISSION AGREEMENT, 1/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5136                                 ADMISSION AGREEMENT, 12/12/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5137                                 ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5138                                 ADMISSION AGREEMENT, 8/8/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5139                                 ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5140                                 ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5141                                 ADMISSION AGREEMENT, 1/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5142                                 ADMISSION AGREEMENT, 1/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5143                                 ADMISSION AGREEMENT, 4/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5144                                 ADMISSION AGREEMENT, 11/21/2011                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5145                                 ADMISSION AGREEMENT, 10/18/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5146                                 ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5147                                 ADMISSION AGREEMENT, 5/29/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5148                                 ADMISSION AGREEMENT, 4/1/2009                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5149                                 ADMISSION AGREEMENT, 10/16/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5150                                 ADMISSION AGREEMENT, 1/24/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5151                                 ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5152                                 ADMISSION AGREEMENT, 12/19/2012                                             $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5153                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5154                                 ADMISSION AGREEMENT, 7/12/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5155                                 ADMISSION AGREEMENT, 8/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5156                                 ADMISSION AGREEMENT, 9/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5157                                 ADMISSION AGREEMENT, 6/17/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5158                                 ADMISSION AGREEMENT, 7/3/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5159                                 ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5160                                 ADMISSION AGREEMENT, 3/16/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5161                                 ADMISSION AGREEMENT, 8/12/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5162                                 ADMISSION AGREEMENT, 5/10/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5163                                 ADMISSION AGREEMENT, 1/26/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5164                                 ADMISSION AGREEMENT, 1/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5165                                 ADMISSION AGREEMENT, 12/19/2018                                             $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         7 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5166                                 ADMISSION AGREEMENT, 9/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5167                                 ADMISSION AGREEMENT, 2/20/2012                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5168                                 ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5169                                 ADMISSION AGREEMENT, 12/6/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 517                                  ADMISSION AGREEMENT, 8/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5170                                 ADMISSION AGREEMENT, 8/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5171                                 ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5172                                 ADMISSION AGREEMENT, 10/7/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5173                                 ADMISSION AGREEMENT, 2/14/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 PATIENT 5174                                 ADMISSION AGREEMENT, 1/15/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5175                                 ADMISSION AGREEMENT, 4/7/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5176                                 ADMISSION AGREEMENT, 9/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5177                                 ADMISSION AGREEMENT, 5/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5178                                 ADMISSION AGREEMENT, 2/7/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5179                                 ADMISSION AGREEMENT, 8/29/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5180                                 ADMISSION AGREEMENT, 9/23/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5181                                 ADMISSION AGREEMENT, 11/1/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5182                                 ADMISSION AGREEMENT, 4/27/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5183                                 ADMISSION AGREEMENT, 5/31/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5184                                 ADMISSION AGREEMENT, 8/27/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5185                                 ADMISSION AGREEMENT, 9/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5186                                 ADMISSION AGREEMENT, 6/5/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5187                                 ADMISSION AGREEMENT, 2/7/2011                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5188                                 ADMISSION AGREEMENT, 6/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5189                                 ADMISSION AGREEMENT, 10/27/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5190                                 ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5191                                 ADMISSION AGREEMENT, 9/13/2011                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5192                                 ADMISSION AGREEMENT, 8/31/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5193                                 ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5194                                 ADMISSION AGREEMENT, 1/31/2012                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5195                                 ADMISSION AGREEMENT, 12/3/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5196                                 ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5197                                 ADMISSION AGREEMENT, 12/17/2011                                             $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5198                                 ADMISSION AGREEMENT, 5/19/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5199                                 ADMISSION AGREEMENT, 9/1/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5200                                 ADMISSION AGREEMENT, 8/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5201                                 ADMISSION AGREEMENT, 2/10/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  PATIENT 5202                                 ADMISSION AGREEMENT, 8/30/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5203                                 ADMISSION AGREEMENT, 1/23/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5204                                 ADMISSION AGREEMENT, 6/22/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5205                                 ADMISSION AGREEMENT, 11/13/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5206                                 ADMISSION AGREEMENT, 10/26/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5207                                 ADMISSION AGREEMENT, 10/26/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5208                                 ADMISSION AGREEMENT, 9/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5209                                 ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5210                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5211                                 ADMISSION AGREEMENT, 12/3/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5212                                 ADMISSION AGREEMENT, 5/15/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5213                                 ADMISSION AGREEMENT, 5/15/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5214                                 ADMISSION AGREEMENT, 8/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5215                                 ADMISSION AGREEMENT, 2/24/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5216                                 ADMISSION AGREEMENT, 4/4/2014                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5217                                 ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5218                                 ADMISSION AGREEMENT, 4/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5219                                 ADMISSION AGREEMENT, 1/20/2007                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5220                                 ADMISSION AGREEMENT, 5/15/2018                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         8 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20            Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                    Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5221                                 ADMISSION AGREEMENT, 5/9/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5222                                 ADMISSION AGREEMENT, 4/19/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5223                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5224                                 ADMISSION AGREEMENT, 1/6/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5225                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5226                                 ADMISSION AGREEMENT, 12/27/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5227                                 ADMISSION AGREEMENT, 1/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5228                                 ADMISSION AGREEMENT, 10/8/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5229                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5230                                 ADMISSION AGREEMENT, 2/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5231                                 ADMISSION AGREEMENT, 10/1/2010                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5232                                 ADMISSION AGREEMENT, 1/11/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5233                                 ADMISSION AGREEMENT, 8/1/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5234                                 ADMISSION AGREEMENT, 8/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5235                                 ADMISSION AGREEMENT, 12/4/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5236                                 ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5237                                 ADMISSION AGREEMENT, 9/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5238                                 ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5239                                 ADMISSION AGREEMENT, 10/4/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5240                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5241                                 ADMISSION AGREEMENT, 9/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5242                                 ADMISSION AGREEMENT, 5/13/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5243                                 ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5244                                 ADMISSION AGREEMENT, 11/15/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5245                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5246                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5247                                 ADMISSION AGREEMENT, 10/30/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5248                                 ADMISSION AGREEMENT, 10/13/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5249                                 ADMISSION AGREEMENT, 12/22/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5250                                 ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5251                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5252                                 ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5253                                 ADMISSION AGREEMENT, 5/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5254                                 ADMISSION AGREEMENT, 4/24/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5255                                 ADMISSION AGREEMENT, 10/3/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5256                                 ADMISSION AGREEMENT, 5/30/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5257                                 ADMISSION AGREEMENT, 11/20/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5258                                 ADMISSION AGREEMENT, 8/21/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5259                                 ADMISSION AGREEMENT, 4/25/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5260                                 ADMISSION AGREEMENT, 6/29/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5261                                 ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5262                                 ADMISSION AGREEMENT, 8/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5263                                 ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5264                                 ADMISSION AGREEMENT, 7/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5265                                 ADMISSION AGREEMENT, 12/21/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5266                                 ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5267                                 ADMISSION AGREEMENT, 1/22/2011                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5268                                 ADMISSION AGREEMENT, 7/3/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5269                                 ADMISSION AGREEMENT, 7/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5270                                 ADMISSION AGREEMENT, 6/27/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5271                                 ADMISSION AGREEMENT, 7/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5272                                 ADMISSION AGREEMENT, 4/27/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5273                                 ADMISSION AGREEMENT, 7/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5274                                 ADMISSION AGREEMENT, 6/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5275                                 ADMISSION AGREEMENT, 9/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5276                                 ADMISSION AGREEMENT, 9/4/2019                                               $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         9 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5277                                  ADMISSION AGREEMENT, 6/12/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5278                                  ADMISSION AGREEMENT, 6/8/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5279                                  ADMISSION AGREEMENT, 1/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 528                                   ADMISSION AGREEMENT, 6/10/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5280                                  ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5281                                  ADMISSION AGREEMENT, 5/31/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5282                                  ADMISSION AGREEMENT, 8/28/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5283                                  ADMISSION AGREEMENT, 4/13/2004                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5284                                  ADMISSION AGREEMENT, 5/11/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5285                                  ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5286                                  ADMISSION AGREEMENT, 2/12/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5287                                  ADMISSION AGREEMENT, 8/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5288                                  ADMISSION AGREEMENT, 6/10/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5289                                  ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 529                                   ADMISSION AGREEMENT, 9/24/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5290                                  ADMISSION AGREEMENT, 5/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5291                                  ADMISSION AGREEMENT, 3/15/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5292                                  ADMISSION AGREEMENT, 9/17/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5293                                  ADMISSION AGREEMENT, 1/6/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5294                                  ADMISSION AGREEMENT, 11/26/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5295                                  ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5296                                  ADMISSION AGREEMENT, 4/24/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5297                                  ADMISSION AGREEMENT, 5/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5298                                  ADMISSION AGREEMENT, 6/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5299                                  ADMISSION AGREEMENT, 4/7/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5300                                  ADMISSION AGREEMENT, 4/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5301                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5302                                  ADMISSION AGREEMENT, 7/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5303                                  ADMISSION AGREEMENT, 7/15/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5304                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5305                                  ADMISSION AGREEMENT, 8/16/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5306                                  ADMISSION AGREEMENT, 6/24/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5307                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5308                                  ADMISSION AGREEMENT, 10/11/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5309                                  ADMISSION AGREEMENT, 5/22/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5310                                  ADMISSION AGREEMENT, 6/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5311                                  ADMISSION AGREEMENT, 7/21/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5312                                  ADMISSION AGREEMENT, 2/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5313                                  ADMISSION AGREEMENT, 12/19/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5314                                  ADMISSION AGREEMENT, 10/1/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5315                                  ADMISSION AGREEMENT, 10/1/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5316                                  ADMISSION AGREEMENT, 8/2/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5317                                  ADMISSION AGREEMENT, 10/2/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5318                                  ADMISSION AGREEMENT, 8/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5319                                  ADMISSION AGREEMENT, 8/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5320                                  ADMISSION AGREEMENT, 2/21/2008                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5321                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5322                                  ADMISSION AGREEMENT, 8/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5323                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5324                                  ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5325                                  ADMISSION AGREEMENT, 10/26/2009                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5326                                  ADMISSION AGREEMENT, 9/7/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5327                                  ADMISSION AGREEMENT, 11/14/2011                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5328                                  ADMISSION AGREEMENT, 11/14/2011                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5329                                  ADMISSION AGREEMENT, 3/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5330                                  ADMISSION AGREEMENT, 1/8/2018                                               $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         10 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5331                                  ADMISSION AGREEMENT, 10/6/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5332                                  ADMISSION AGREEMENT, 5/6/2005                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5333                                  ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5334                                  ADMISSION AGREEMENT, 9/11/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5335                                  ADMISSION AGREEMENT, 3/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5336                                  ADMISSION AGREEMENT, 10/27/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5337                                  ADMISSION AGREEMENT, 10/27/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5338                                  ADMISSION AGREEMENT, 10/1/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5339                                  ADMISSION AGREEMENT, 6/8/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5340                                  ADMISSION AGREEMENT, 9/9/2014                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5341                                  ADMISSION AGREEMENT, 10/13/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5342                                  ADMISSION AGREEMENT, 7/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5343                                  ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5344                                  ADMISSION AGREEMENT, 9/2/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5345                                  ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5346                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5347                                  ADMISSION AGREEMENT, 4/19/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5348                                  ADMISSION AGREEMENT, 7/2/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5349                                  ADMISSION AGREEMENT, 9/12/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5350                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5351                                  ADMISSION AGREEMENT, 6/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5352                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5353                                  ADMISSION AGREEMENT, 1/22/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5354                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5355                                  ADMISSION AGREEMENT, 12/4/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5356                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5357                                  ADMISSION AGREEMENT, 8/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5358                                  ADMISSION AGREEMENT, 8/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5359                                  ADMISSION AGREEMENT, 3/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5360                                  ADMISSION AGREEMENT, 6/25/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5361                                  ADMISSION AGREEMENT, 1/12/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5362                                  ADMISSION AGREEMENT, 9/23/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5363                                  ADMISSION AGREEMENT, 6/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5364                                  ADMISSION AGREEMENT, 9/21/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5365                                  ADMISSION AGREEMENT, 9/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5366                                  ADMISSION AGREEMENT, 1/29/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5367                                  ADMISSION AGREEMENT, 1/25/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5368                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5369                                  ADMISSION AGREEMENT, 1/3/2012                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5370                                  ADMISSION AGREEMENT, 7/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5371                                  ADMISSION AGREEMENT, 8/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5372                                  ADMISSION AGREEMENT, 5/8/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5373                                  ADMISSION AGREEMENT, 1/23/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5374                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5375                                  ADMISSION AGREEMENT, 12/4/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5376                                  ADMISSION AGREEMENT, 10/3/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5377                                  ADMISSION AGREEMENT, 3/8/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5378                                  ADMISSION AGREEMENT, 8/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5379                                  ADMISSION AGREEMENT, 8/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5380                                  ADMISSION AGREEMENT, 8/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5381                                  ADMISSION AGREEMENT, 9/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5382                                  ADMISSION AGREEMENT, 9/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5383                                  ADMISSION AGREEMENT, 6/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5384                                  ADMISSION AGREEMENT, 4/11/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5385                                  ADMISSION AGREEMENT, 9/4/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5386                                  ADMISSION AGREEMENT, 1/29/2013                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         11 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5387                                  ADMISSION AGREEMENT, 3/2/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5388                                  ADMISSION AGREEMENT, 7/3/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5389                                  ADMISSION AGREEMENT, 8/13/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5390                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5391                                  ADMISSION AGREEMENT, 4/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5392                                  ADMISSION AGREEMENT, 12/31/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5393                                  ADMISSION AGREEMENT, 9/15/2011                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5394                                  ADMISSION AGREEMENT, 9/13/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5395                                  ADMISSION AGREEMENT, 2/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5396                                  ADMISSION AGREEMENT, 7/27/2010                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5397                                  ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5398                                  ADMISSION AGREEMENT, 6/3/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5399                                  ADMISSION AGREEMENT, 5/18/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5400                                  ADMISSION AGREEMENT, 2/15/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5401                                  ADMISSION AGREEMENT, 9/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5402                                  ADMISSION AGREEMENT, 8/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5403                                  ADMISSION AGREEMENT, 6/7/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5404                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5405                                  ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5406                                  ADMISSION AGREEMENT, 7/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5407                                  ADMISSION AGREEMENT, 5/31/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5408                                  ADMISSION AGREEMENT, 1/5/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5409                                  ADMISSION AGREEMENT, 9/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5410                                  ADMISSION AGREEMENT, 9/19/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5411                                  ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5412                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5413                                  ADMISSION AGREEMENT, 9/17/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5414                                  ADMISSION AGREEMENT, 10/18/2013                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5415                                  ADMISSION AGREEMENT, 6/24/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5416                                  ADMISSION AGREEMENT, 1/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5417                                  ADMISSION AGREEMENT, 8/4/2003                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5418                                  ADMISSION AGREEMENT, 7/31/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5419                                  ADMISSION AGREEMENT, 12/19/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5420                                  ADMISSION AGREEMENT, 11/16/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5421                                  ADMISSION AGREEMENT, 1/27/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5422                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5423                                  ADMISSION AGREEMENT, 9/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5424                                  ADMISSION AGREEMENT, 9/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5425                                  ADMISSION AGREEMENT, 5/15/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5426                                  ADMISSION AGREEMENT, 11/24/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5427                                  ADMISSION AGREEMENT, 6/28/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 5428                                  ADMISSION AGREEMENT, 4/25/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5429                                  ADMISSION AGREEMENT, 3/1/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5430                                  ADMISSION AGREEMENT, 4/5/2013                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5431                                  ADMISSION AGREEMENT, 2/15/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5432                                  ADMISSION AGREEMENT, 3/26/2002                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5433                                  ADMISSION AGREEMENT, 9/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5434                                  ADMISSION AGREEMENT, 2/27/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5435                                  ADMISSION AGREEMENT, 10/8/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5436                                  ADMISSION AGREEMENT, 6/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5437                                  ADMISSION AGREEMENT, 1/7/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5438                                  ADMISSION AGREEMENT, 2/1/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5439                                  ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5440                                  ADMISSION AGREEMENT, 4/25/2007                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5441                                  ADMISSION AGREEMENT, 10/3/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5442                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         12 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5443                                  ADMISSION AGREEMENT, 4/29/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5444                                  ADMISSION AGREEMENT, 4/17/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5445                                  ADMISSION AGREEMENT, 8/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5446                                  ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5447                                  ADMISSION AGREEMENT, 3/25/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5448                                  ADMISSION AGREEMENT, 2/8/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5449                                  ADMISSION AGREEMENT, 9/2/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5450                                  ADMISSION AGREEMENT, 8/28/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5451                                  ADMISSION AGREEMENT, 7/20/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5452                                  ADMISSION AGREEMENT, 9/22/2012                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5453                                  ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5454                                  ADMISSION AGREEMENT, 1/12/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5455                                  ADMISSION AGREEMENT, 8/21/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5456                                  ADMISSION AGREEMENT, 8/7/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5457                                  ADMISSION AGREEMENT, 5/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5458                                  ADMISSION AGREEMENT, 3/29/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5459                                  ADMISSION AGREEMENT, 12/3/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5460                                  ADMISSION AGREEMENT, 10/4/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5461                                  ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5462                                  ADMISSION AGREEMENT, 9/20/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5463                                  ADMISSION AGREEMENT, 9/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5464                                  ADMISSION AGREEMENT, 7/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5465                                  ADMISSION AGREEMENT, 11/7/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5466                                  ADMISSION AGREEMENT, 7/27/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5467                                  ADMISSION AGREEMENT, 7/7/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5468                                  ADMISSION AGREEMENT, 3/5/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5469                                  ADMISSION AGREEMENT, 9/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5470                                  ADMISSION AGREEMENT, 8/8/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5471                                  ADMISSION AGREEMENT, 9/14/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5472                                  ADMISSION AGREEMENT, 2/8/2008                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5473                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5474                                  ADMISSION AGREEMENT, 9/19/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5475                                  ADMISSION AGREEMENT, 4/15/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5476                                  ADMISSION AGREEMENT, 8/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5477                                  ADMISSION AGREEMENT, 1/11/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5478                                  ADMISSION AGREEMENT, 12/23/2003                                             $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5479                                  ADMISSION AGREEMENT, 9/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5480                                  ADMISSION AGREEMENT, 7/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5481                                  ADMISSION AGREEMENT, 6/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5482                                  ADMISSION AGREEMENT, 7/1/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5483                                  ADMISSION AGREEMENT, 3/30/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5484                                  ADMISSION AGREEMENT, 6/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5485                                  ADMISSION AGREEMENT, 8/30/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5486                                  ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5487                                  ADMISSION AGREEMENT, 1/25/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5488                                  ADMISSION AGREEMENT, 9/6/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5489                                  ADMISSION AGREEMENT, 9/26/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5490                                  ADMISSION AGREEMENT, 5/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5491                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5492                                  ADMISSION AGREEMENT, 11/22/2016                                             $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   PATIENT 5493                                  ADMISSION AGREEMENT, 3/15/2016                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5494                                  ADMISSION AGREEMENT, 3/14/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5495                                  ADMISSION AGREEMENT, 10/4/2012                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5496                                  ADMISSION AGREEMENT, 7/14/2016                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5497                                  ADMISSION AGREEMENT, 11/1/2013                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5498                                  ADMISSION AGREEMENT, 4/21/2016                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         13 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut at Orchard Brooke, LLC                                                  PATIENT 5499                                  ADMISSION AGREEMENT, 8/12/2015                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5500                                  ADMISSION AGREEMENT, 7/25/2012                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5501                                  ADMISSION AGREEMENT, 9/2/2016                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5502                                  ADMISSION AGREEMENT, 9/29/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5503                                  ADMISSION AGREEMENT, 3/16/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5504                                  ADMISSION AGREEMENT, 9/8/2017                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5505                                  ADMISSION AGREEMENT, 10/23/2007                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5506                                  ADMISSION AGREEMENT, 9/24/2012                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5507                                  ADMISSION AGREEMENT, 9/19/2014                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5508                                  ADMISSION AGREEMENT, 10/1/2015                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5509                                  ADMISSION AGREEMENT, 10/7/2005                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5510                                  ADMISSION AGREEMENT, 7/29/2016                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5511                                  ADMISSION AGREEMENT, 5/15/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5512                                  ADMISSION AGREEMENT, 5/2/2016                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5513                                  ADMISSION AGREEMENT, 10/8/2018                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5514                                  ADMISSION AGREEMENT, 3/6/2015                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5515                                  ADMISSION AGREEMENT, 12/14/2018                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5516                                  ADMISSION AGREEMENT, 10/31/2018                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5517                                  ADMISSION AGREEMENT, 2/2/2017                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5518                                  ADMISSION AGREEMENT, 4/1/2019                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5519                                  ADMISSION AGREEMENT, 5/10/2004                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5520                                  ADMISSION AGREEMENT, 6/26/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5521                                  ADMISSION AGREEMENT, 9/4/2014                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5522                                  ADMISSION AGREEMENT, 11/26/2018                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5523                                  ADMISSION AGREEMENT, 5/20/2006                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5524                                  ADMISSION AGREEMENT, 7/14/2014                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5525                                  ADMISSION AGREEMENT, 7/14/2014                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5526                                  ADMISSION AGREEMENT, 7/5/2012                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5527                                  ADMISSION AGREEMENT, 7/27/2017                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5528                                  ADMISSION AGREEMENT, 11/11/2015                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5529                                  ADMISSION AGREEMENT, 3/1/2019                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5530                                  ADMISSION AGREEMENT, 5/25/2013                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5531                                  ADMISSION AGREEMENT, 11/6/2014                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5532                                  ADMISSION AGREEMENT, 3/27/2012                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5533                                  ADMISSION AGREEMENT, 8/31/2015                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5534                                  ADMISSION AGREEMENT, 3/12/2019                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5535                                  ADMISSION AGREEMENT, 12/18/2007                                             $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5536                                  ADMISSION AGREEMENT, 2/25/2013                                              $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 5537                                  ADMISSION AGREEMENT, 12/13/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5538                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5539                                  ADMISSION AGREEMENT, 6/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5540                                  ADMISSION AGREEMENT, 1/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5541                                  ADMISSION AGREEMENT, 10/3/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5542                                  ADMISSION AGREEMENT, 4/18/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5543                                  ADMISSION AGREEMENT, 6/19/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5544                                  ADMISSION AGREEMENT, 3/5/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5545                                  ADMISSION AGREEMENT, 9/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5546                                  ADMISSION AGREEMENT, 11/27/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5547                                  ADMISSION AGREEMENT, 5/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5548                                  ADMISSION AGREEMENT, 6/10/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5549                                  ADMISSION AGREEMENT, 2/11/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5550                                  ADMISSION AGREEMENT, 4/10/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5551                                  ADMISSION AGREEMENT, 1/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5552                                  ADMISSION AGREEMENT, 3/25/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5553                                  ADMISSION AGREEMENT, 10/8/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5554                                  ADMISSION AGREEMENT, 9/25/2019                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         14 of 17
                                                    Case 8-19-76260-ast                             Doc 568           Filed 05/05/20             Entered 05/05/20 09:16:08
                                                                                                                      Schedule 1



                                   Debtor                                                         Counterparty Name                                     Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5555                                  ADMISSION AGREEMENT, 8/9/2012                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5556                                  ADMISSION AGREEMENT, 7/11/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5557                                  ADMISSION AGREEMENT, 9/13/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5558                                  ADMISSION AGREEMENT, 12/16/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5559                                  ADMISSION AGREEMENT, 7/28/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 556                                   ADMISSION AGREEMENT, 7/5/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5560                                  ADMISSION AGREEMENT, 7/28/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5561                                  ADMISSION AGREEMENT, 6/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5562                                  ADMISSION AGREEMENT, 6/26/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5563                                  ADMISSION AGREEMENT, 6/6/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5564                                  ADMISSION AGREEMENT, 2/21/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5565                                  ADMISSION AGREEMENT, 8/6/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5566                                  ADMISSION AGREEMENT, 9/25/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5567                                  ADMISSION AGREEMENT, 2/22/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5568                                  ADMISSION AGREEMENT, 9/16/2014                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5569                                  ADMISSION AGREEMENT, 12/11/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5570                                  ADMISSION AGREEMENT, 12/11/2017                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5571                                  ADMISSION AGREEMENT, 3/17/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5572                                  ADMISSION AGREEMENT, 1/18/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5573                                  ADMISSION AGREEMENT, 10/16/2018                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5574                                  ADMISSION AGREEMENT, 2/11/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5575                                  ADMISSION AGREEMENT, 8/6/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5576                                  ADMISSION AGREEMENT, 1/14/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5577                                  ADMISSION AGREEMENT, 9/26/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5578                                  ADMISSION AGREEMENT, 2/28/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5579                                  ADMISSION AGREEMENT, 8/19/2013                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5580                                  ADMISSION AGREEMENT, 8/20/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5581                                  ADMISSION AGREEMENT, 9/30/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5582                                  ADMISSION AGREEMENT, 9/11/2011                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5583                                  ADMISSION AGREEMENT, 6/12/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5584                                  ADMISSION AGREEMENT, 8/13/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5585                                  ADMISSION AGREEMENT, 6/26/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5586                                  ADMISSION AGREEMENT, 11/20/2015                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5587                                  ADMISSION AGREEMENT, 10/30/2014                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5588                                  ADMISSION AGREEMENT, 3/27/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5589                                  ADMISSION AGREEMENT, 2/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5590                                  ADMISSION AGREEMENT, 9/27/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5591                                  ADMISSION AGREEMENT, 2/18/2015                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5592                                  ADMISSION AGREEMENT, 1/16/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5593                                  ADMISSION AGREEMENT, 9/9/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5594                                  ADMISSION AGREEMENT, 9/24/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5595                                  ADMISSION AGREEMENT, 10/6/2016                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5596                                  ADMISSION AGREEMENT, 3/28/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5597                                  ADMISSION AGREEMENT, 5/29/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5598                                  ADMISSION AGREEMENT, 6/30/2017                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5599                                  ADMISSION AGREEMENT, 9/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5600                                  ADMISSION AGREEMENT, 7/19/2019                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5601                                  ADMISSION AGREEMENT, 3/15/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5602                                  ADMISSION AGREEMENT, 2/16/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5603                                  ADMISSION AGREEMENT, 2/26/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5604                                  ADMISSION AGREEMENT, 8/24/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5605                                  ADMISSION AGREEMENT, 7/9/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5606                                  ADMISSION AGREEMENT, 6/25/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5607                                  ADMISSION AGREEMENT, 10/28/2010                                             $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5608                                  ADMISSION AGREEMENT, 3/8/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5609                                  ADMISSION AGREEMENT, 9/20/2019                                              $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                         15 of 17
                                                    Case 8-19-76260-ast                           Doc 568        Filed 05/05/20              Entered 05/05/20 09:16:08
                                                                                                                 Schedule 1



                                   Debtor                                                    Counterparty Name                                      Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5610                             ADMISSION AGREEMENT, 5/29/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5611                             ADMISSION AGREEMENT, 2/25/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5612                             ADMISSION AGREEMENT, 11/1/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5613                             ADMISSION AGREEMENT, 2/27/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5614                             ADMISSION AGREEMENT, 9/16/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5615                             ADMISSION AGREEMENT, 9/16/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5616                             ADMISSION AGREEMENT, 9/16/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5617                             ADMISSION AGREEMENT, 4/11/2013                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5618                             ADMISSION AGREEMENT, 10/2/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5619                             ADMISSION AGREEMENT, 10/7/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5620                             ADMISSION AGREEMENT, 6/27/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5621                             ADMISSION AGREEMENT, 2/1/2013                                                $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5622                             ADMISSION AGREEMENT, 1/16/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5623                             ADMISSION AGREEMENT, 10/1/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5624                             ADMISSION AGREEMENT, 8/6/2018                                                $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5625                             ADMISSION AGREEMENT, 9/6/2013                                                $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5626                             ADMISSION AGREEMENT, 5/29/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5627                             ADMISSION AGREEMENT, 6/30/2016                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5628                             ADMISSION AGREEMENT, 8/26/2015                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5629                             ADMISSION AGREEMENT, 10/4/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              PATIENT 5630                             ADMISSION AGREEMENT, 12/5/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 569                              ADMISSION AGREEMENT, 6/6/2019                                                $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 571                              ADMISSION AGREEMENT, 10/1/2019                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 591                              ADMISSION AGREEMENT, 9/1/2017                                                $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 620                              ADMISSION AGREEMENT, 8/10/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 635                              ADMISSION AGREEMENT, 10/9/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 648                              ADMISSION AGREEMENT, 9/11/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 653                              ADMISSION AGREEMENT, 9/11/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 66                               ADMISSION AGREEMENT, 9/19/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 667                              ADMISSION AGREEMENT, 6/24/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 71                               ADMISSION AGREEMENT, 1/15/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 725                              ADMISSION AGREEMENT, 9/19/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 730                              ADMISSION AGREEMENT, 5/21/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 734                              ADMISSION AGREEMENT, 7/12/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 747                              ADMISSION AGREEMENT, 8/15/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 819                              ADMISSION AGREEMENT, 4/16/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 839                              ADMISSION AGREEMENT, 1/12/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 847                              ADMISSION AGREEMENT, 1/23/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 854                              ADMISSION AGREEMENT, 6/21/2017                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 862                              ADMISSION AGREEMENT, 6/14/2019                                               $0.00
Absolut at Orchard Brooke, LLC                                                  PATIENT 863                              ADMISSION AGREEMENT, 4/5/2017                                                $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 871                              ADMISSION AGREEMENT, 7/15/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 899                              ADMISSION AGREEMENT, 9/27/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 912                              ADMISSION AGREEMENT, 7/20/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 928                              ADMISSION AGREEMENT, 5/15/2018                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 950                              ADMISSION AGREEMENT, 9/16/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 952                              ADMISSION AGREEMENT, 12/11/2018                                              $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 970                              ADMISSION AGREEMENT, 2/6/2019                                                $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               PATIENT 991                              ADMISSION AGREEMENT, 10/8/2019                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                             $968.58
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              UNITEDHEALTHCARE                         INSURANCE CONTRACTS, Not dated                                               $0.00



* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                    16 of 17
                                                    Case 8-19-76260-ast                           Doc 568        Filed 05/05/20                Entered 05/05/20 09:16:08
                                                                                                                  Schedule 1



                                   Debtor                                                   Counterparty Name                                          Executory Contract and Unexpired Lease   Cure Amount
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                                 $0.00
Absolut Facilities Management, LLC                                              UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                            $10,406.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                                 $0.00
Absolut at Orchard Brooke, LLC                                                  UNITEDHEALTHCARE                           INSURANCE CONTRACTS, Not dated                                                 $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE INSURANCE COMPANY         SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              UNITEDHEALTHCARE INSURANCE COMPANY         SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  UNITEDHEALTHCARE OF NEW YORK INC           SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              UNITEDHEALTHCARE OF NEW YORK INC           SERVICE CONTRACT, Not dated                                                    $0.00
                                                                                UNIVERA COMMUNITY HEALTH INC               SERVICE CONTRACT, 4/13/2015
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                            $0.00
                                                                                UNIVERA COMMUNITY HEALTH INC               SERVICE CONTRACT, 6/11/2013
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC                                                                                                                                        $0.00
                                                                                UNIVERA HEALTHCARE                         SERVICE CONTRACT, 7/18/2011
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                                                                                                                                            $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               VERIZON                                    SALES AUTHORIZATION FORM, 1/0/1900                                             $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  VNA HOMECARE OPTIONS LLC                   SERVICE CONTRACT, 6/1/2018                                                     $0.00
                                                                                VNA HOMECARE OPTIONS LLC D/B/A NASCENTIA   SERVICE CONTRACT, Not dated
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              HEALTH PLUS                                                                                                               $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Facilities Management, LLC                                              VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Gasport, LLC                   VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut at Orchard Brooke, LLC                                                  VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Westfield, LLC                 VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               VNS CHOICE                                 SERVICE CONTRACT, Not dated                                                    $0.00
Absolut Center for Nursing and Rehabilitation at Allegany, LLC                  WELLCARE OF NEW YORK INC                   SERVICE CONTRACT, Not dated                                                    $0.00
                                                                                WELLCARE OF NEW YORK INC AND AMERICAN      SERVICE CONTRACT, 8/20/2018
                                                                                PROGRESSIVE LIFE AND HEALTH INSURANCE
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              COMPANY OF NEW YORK                                                                                                       $0.00
                                                                                WELLCARE OF NEW YORK INC AND AMERICAN      SERVICE CONTRACT, 8/20/2018
                                                                                PROGRESSIVE LIFE AND HEALTH INSURANCE
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC              COMPANY OF NEW YORK                                                                                                       $0.00
Absolut Facilities Management, LLC                                              CIT Bank                                   Leases: 0380017649000,                                                         $0.00
Absolut Facilities Management, LLC                                              CIT Bank                                   Lease 0380018040000,                                                           $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               Signature Bank                             Lease No: 112990001                                                            $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               Sterling National Bank                     Contract 001‐0133898‐001,                                                      $0.00
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC               Sterling National Bank                     Contract 041‐0134291‐00                                                        $0.00
Absolut Facilities Management, LLC                                              777 Equipment Finance LLC                  Contract 4120‐37696                                                            $0.00
Absolut Facilities Management, LLC                                              777 Equipment Finance LLC                  Contract 4120‐38161                                                            $0.00
Absolut Facilities Management, LLC                                              777 Equipment Finance LLC                  Contract 4120‐38162                                                            $0.00
Absolut Facilities Management, LLC                                              777 Equipment Finance LLC                  Contract 4120‐38163                                                            $0.00
Absolut Facilities Management, LLC                                              777 Equipment Finance LLC                  Contract 4120‐38164                                                            $0.00




* ‐ Where multiple contracts or leases are listed, cure amounts are identified in the aggregate                      17 of 17
